DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Becker et al. (US 20130039552 A1, hereinafter “Becker”) 
Skinner et al. (US 20080118131 A1, hereinafter “Skinner”) 
Mandelis et al. (US 20100227296 A1, hereinafter “Mandelis”)

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant Arguments/Remarks: applicant argues that Becker and Skinner are cited for Claim 1. However, with due respect, these references merely determine the priority among a plurality of images, rather than the priority among multiple types of lesions detected in a single medical image as recited in Claim 1.
Examiner’s Response: Examiner disagrees with applicant assertion above that the combination of the cited references does not teach or suggest all of applicant invention as claimed. Becker in paragraph [0012] clearly teaches medical diagnostic images comprises using a computer system to retrieve one or more images from an image database or an imaging device (e.g., imaging modality), the one or more images defining a set of images (Becker [0012]). Therefore, Becker teaches the system is configured to determine at least one image for analysis. In other words, it could be just one image. Even when a set of images is considered one image 
Claims 15, 18 and 19 contains similar limitation as claim 1 and are therefore not allowable for the same reason given above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20130039552 A1, hereinafter “Becker”) in view of Skinner et al. (US 20080118131 A1, hereinafter “Skinner”).
Regarding claims 1 and 17:
(Becker abstract [0002]-[0005], [0011]-[0013], figs. 1, 2 and 11, where Becker teaches system and method for analyzing, prioritizing, visualizing and reporting medical images) that: 
determines, based on a predetermined condition, priority degrees of lesion-detected regions of multiple types of lesions detected in a single medical image (Becker [0009], [0014], [0029], [0032], [0041] where Becker discloses determining priority of detected medical condition in an image region based on predetermine condition); and
makes display forms of the lesion-detected regions detected in the single medical image differ according to the determined priority degrees (Becker [0006], [0029], [0032], [0041], [0055]-[0057], figs. 1, 2, 7 and 11, where Becker teaches display the image of the detected medical condition of detection region base on order of priority).
Becker fails to explicitly teach listing the lesions such that they differ based on priority degree. However, Becker teaches prioritizing medical images based on the severity of medical findings and then create a text document that lists the medical findings in the analyzed medical images and that anomalies in a particular region can be flagged in that if multiple regions in a medical image contain different anomalies then multiple text or representation classifying each region based on the severity of the finding are used. Furthermore, Skinner teaches ranking images of region of interest based on at least the vulnerability score determined at 104. The ROIs may be ranked from most vulnerable, the lesion and/or ROI which presents the highest potential risk to the patient 22, to the least vulnerable in a single image. Within a single CT dataset, there may be many detected ROIs which previously provided an overwhelming amount of data for the user to analyze. By ranking the ROIs, the user can review the most vulnerable lesions first rather (Skinner [0006], [0027], figs. 3 and 5).
Therefore, taking the teachings of Becker and Skinner as a whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to detect possible location of lesions and the severity or the lesions in images and prioritize and display the image based on the type, location, and/or the severity of the lesion such that more relevant information is presented first to allow faster diagnostics.
Regarding claim 2:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether the lesion-detected regions are each a lesion-detected region of a lesion of a type specified by a user (Sinner [0022], [0034], and [0040]).
Regarding claim 3:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether the lesion-detected regions are each in an area specified by a user (Becker [0068], [0074], Sinner [0022], [0034], and [0040]).
Regarding claim 4:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on aspects of the lesion-detected regions (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0033], [0040], claim 1, figs. 3 and 5).
Regarding claim 5:
Skinner [0003], [0006], [0025], [0026]-[0027], [0033], [0040], claim 1, figs. 3 and 5).
Regarding claim 6:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on gradients of certainty degrees of the lesions in the lesion-detected regions (Becker [0029], [0043], [0066]-[0067], Skinner [0006],[0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5).
Regarding claim 7:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether positions of the lesion- detected regions and/or the types of the lesions each match a position and/or a type of a lesion previously detected from a subject of the single medical image (Becker [0042]-[0043]; Skinner [0006], [0026]-[0027], [0033], [0040]).
Regarding claim 8:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on statistical information on the multiple types of the lesions (Becker [0042]-[0043]; Skinner [0006],[0026]-[0027], [0033], [0040]).
Regarding claim 11:
Becker in view of Skinner teaches wherein the hardware processor determines the priority degrees of the lesion-detected regions based on whether the lesion-detected regions are each in a predetermined specific region (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0033]-[0034], [0040], claim 1, figs. 3 and 5).
Regarding claim 12:
Becker in view of Skinner teaches wherein the hardware processor generates display information of the lesion-detected regions such that sizes of character information on the lesion-detected regions differ according to the determined priority degrees (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0032]-[0034], [0040], claim 1, figs. 3 and 5).
Regarding claim 13:
Becker in view of Skinner teaches wherein the hardware processor generates display information of the lesion-detected regions such that, among the lesion-detected regions, a lesion-detected region the determined priority degree of which is equal to or higher than a preset reference is displayed and a lesion-detected region the determined priority degree of which is lower than the preset reference is hidden. (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027], [0033], [0040], claim 1, figs. 3 and 5; once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Regarding claim 14:
Becker in view of Skinner teaches wherein the hardware processor generates display information of the lesion-detected regions such that the lesion-detected regions the determined priority degrees of which are higher are displayed more forward (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5, once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Regarding claim 15:
Becker in view of Skinner teaches wherein the hardware processor generates display information of the lesion-detected regions such that the lesion-detected regions are sequentially superimposed on the single medical image in descending order of the determined priority degrees (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5, once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Regarding claim 16:
Becker in view of Skinner teaches further comprising an operation unit for a user to specify the condition based on which the priority degrees are determined (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5, once the determination of the priority is determined the displaying can be done in many ways base on the user desired by one of ordinary skill in the art without undue burden since the prior arts already teaches different way the data can be represented and displayed).
Claims 8 and 9are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20130039552 A1, hereinafter “Becker”) in view of Skinner et al. (US 20080118131 A1, hereinafter “Skinner”) and in view of Mandelis et al. (US 20100227296 A1, hereinafter “Mandelis”).
Regarding claim 9:
Becker in view of Skinner teaches all the limitation of this claim except wherein the hardware processor determines the priority degrees of the lesion-detected regions based on 
However, Mandelis teaches a medical analysis and diagnostic method wherein lesions are ranked based on type of lesions, patient age and incidence rate of the lesions in other words risk factor (Mandelis [0065], [0085], [0088]-[0089], [0091], tables 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to rank or determine the priority degrees or a lesion detection regions based on incident rated such as number of skin cancer or prostate cancer, oral cancel within a demographic group, age group and/or sex group that is known to be at risk of a certain diseases such that special attention can be directed to those image regions or these particular group, in order to increases accuracy of the detection of the lesion.
Regarding claim 10:
Becker in view of Skinner teaches and in view of Mandelis wherein the hardware processor determines the priority degrees of the lesion-detected regions based on incidence rates of the lesions in the lesion-detected regions for an age and/or a sex of a subject of the single medical image obtained from the statistical information on the multiple types of the lesions (Mandelis [0065], [0085], [0088]-[0089], [0091]).
Regarding claim 18:
wherein the multiple types of the lesions are displayed in the single medical image in the display forms (Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5
Regarding claim 19:
(Becker [0029], [0043], [0066]-[0067], Skinner [0006], [0026]-[0027],  [0033], [0040], claim 1, figs. 3 and 5

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 16, 2022